



FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT


This First Amendment (the “Amendment”) is dated effective January 1, 2019 and
amends the Employment Agreement by and between Umpqua Holdings Corporation
(“Umpqua”) and Andrew Ognall (“Officer”) dated as of May 1, 2014 (the
“Employment Agreement”).


1.    PURPOSE OF AMENDMENT AND DURATION OF AGREEMENT.


1.1    The purpose of this Amendment is to extend the term of the Employment
Agreement, which is set to expire December 31, 2018, and to amend certain
provisions of the Employment Agreement as set forth below.


1.2    The duration of the Employment Agreement is hereby amended and extended
to December 31, 2019, unless sooner terminated as set forth in the Employment
Agreement.


2.    SEVERANCE. The first sentence of Section 9 of the Employment Agreement is
amended to change the Severance Benefit and replaced with the following: “In the
event of Termination Without Cause or Termination for Good Reason, in addition
to receiving Earned Compensation, Officer will receive a severance benefit equal
to twelve months Base Salary (the ‘Severance Benefit’).”


3.    TRADE SECRETS. The following provision is added to Section 17 of the
Agreement:


“NOTICE OF IMMUNITY UNDER THE ECONOMIC ESPIONAGE ACT OF 1996, AS AMENDED BY THE
DEFEND TRADE SECRETS ACT OF 2016: Notwithstanding any other provision of this
Agreement: (A) Officer will not be held criminally or civilly liable under any
federal or state trade secret law for any disclosure of a trade secret that is
made: (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney and solely for the purpose of
reporting or investigating a suspected violation of law; or (2) in a complaint
or other document that is filed under seal in a lawsuit or other proceeding; and
(B) if Officer files a lawsuit for retaliation by Umpqua for reporting a
suspected violation of law, Officer may disclose Umpqua’s trade secrets to
Officer’s attorney and use the trade secret information in the court proceeding
if Officer (1) files any document containing the trade secret under seal; and
(2) does not disclose the trade secret, except pursuant to court order.”


4.    EFFECT OF AMENDMENT. Except as specifically set forth herein, the
Employment Agreement shall continue in full force and effect as written.




1

--------------------------------------------------------------------------------







5.    DEFINED TERMS. Capitalized terms not otherwise defined in this Amendment
have the meanings set forth in the Employment Agreement.


UMPQUA HOLDINGS CORPORATION




By:    /s/ Sheri Burns            
Title:    EVP/Chief People Officer    


OFFICER
    
/s/ Andrew Ognall        
Andrew Ognall


2